Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-5, 8-10, 12-14, 17, and 19-20 are pending. Claims 1, 10, and 17 are the independent claims. Claims 1, 10, and 17 have been amended. Claims 2, 11, and 18 have been cancelled. Claims 6-7 and 15-16 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/24/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/24/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 6-7, 11, 15-16, and 18 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1, 3-5, 8-10, 12-14, 17, and 19-20 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Lam does not disclose inputting yaw control to coordinate the flight, stating that “if there were, there would be some activation of rudder. This is notably absent in the description in Lam, and such a lack of disclosure would be immediately clear to one having ordinary skill in the art.” Lam columns 4-5 have been previously cited as relied upon. Column 4 lines 26-40 specifically state:
“The present flight control system's functional property of favorable yaw aids in both spin avoidance and spin recovery. For an airplane using the present control system, the same stick movement used by a pilot to roll right and out of the left hand spin described above, results in only the Depending on the installation, this effect may be accentuated by the simultaneous deployment of one or more auxiliary flap panels with the Lam aileron panel, creating a drag rudder on one wing or both wings.” (Emphasis added)
In addition to Lam’s roll control aimed to avoid and recover from spin, Lam explicitly recites the use of its Lam aileron panels as part of a drag rudder to aid in this spin avoidance and spin recovery. For reference, Wikipedia also clearly lists a drag rudder as a type of aircraft rudder and a form of yaw control (https://en.wikipedia.org/wiki/Rudder#Aircraft_rudders).
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1, 3-5, 8-10, 12-14, 17, and 19-20 under 35 U.S.C. § 103 remain.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2015/0084792 A1) in view of Welsh et al. (US 9,440,747 B1), Gast (US 5,803,408), and Lam et al. (US 9,846,432 B2).
Regarding claim 1, Barth discloses an anti-spin system for an aircraft (Barth abstract), comprising: an anti-spin module configured to execute a computer implemented method, the method comprising: 5receiving flight data from one or more aircraft flight data systems (Barth ¶45-47 and 50-52); 
Barth does not explicitly state wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft.10
However, Welsh teaches wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft (Welsh columns 9-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, with the time-based controls and limitations, as taught by Welsh, because the control introduced by Welsh creates a more robust system by reducing the effect of human response error (Welsh column 2 and 4).
Barth does not explicitly state wherein the method further comprises overriding the pilot input and inputting automatic control to the aircraft regardless of whether the threshold period of time is met in response to the pilot inputting a stall-exacerbating input within the threshold period of time. 15  
However, Miller teaches wherein the computer implemented method includes overriding the pilot input and inputting automatic control to the aircraft regardless of the threshold period of time if the pilot inputs a stall-exacerbating input (Miller abstract and column 1 line 60 through column 2 line 4, 
	Barth does not explicitly state wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft.
However, Lam teaches wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft (Lam columns 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, with yaw control, as taught by Lam, because, as Lam denotes, inputting yaw control opposite to the direction of the spin is a conventional way to react to spins (Lam columns 2 and 4).
Regarding claim 3, Barth does not explicitly state wherein if the aircraft is determined to be in a spin, the computer20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin.14 AM 69967385.1 103914US01 1510801.900US1  
Regarding claim 4, Barth does not explicitly state wherein inputting automatic control to the aircraft to recover from the spin includes applying opposite yaw control to the direction of the spin.  
However, Lam teaches wherein if the aircraft is determined to be in a spin, the computer 20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin; and wherein inputting automatic control to the aircraft to recover from the spin includes applying 
Regarding claim 5, Barth discloses wherein sending an alert to the warning indicator includes 5 activating at least one of a stick shaker alert, a rudder shaker alert, or an audible or visual alert (Barth ¶36, 41, 50, and 54).
Regarding claim 8, Barth discloses wherein the anti-spin module is at least partially included in an integrated air data probe which also includes at least one flight data system (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft.
Regarding claim 9, Barth discloses wherein the anti-spin module is at least partially included in the 20 aircraft computer operatively connected to the one or more aircraft flight data systems (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the aircraft computer includes or is operatively connected to the autopilot.15 
However, Welsh discloses wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft; and wherein the aircraft computer includes or is operatively connected to the autopilot (Welsh abstract and columns 2, 5, and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, to be connected to an aircraft system, such as an autopilot, because that way the system described by Barth can actually perform control of the aircraft, instead of just generating the control inputs, without having to rely on a human 
With respect to claims 10 and 12-14: all limitations have been examined with respect to the system in claims 1 and 3-5. The system taught/disclosed in claims 1 and 3-5 can clearly perform the method executed by the instructions on the computer-readable medium of claims 10 and 12-14. Therefore claims 10 and 12-14 are rejected under the same rationale.
With respect to claims 17 and 19-20: all limitations have been examined with respect to the system in claims 1 and 3-4. The system taught/disclosed in claims 1 and 3-4 can clearly perform the method of claims 17 and 19-20. Therefore claims 17 and 19-20 are rejected under the same rationale.15
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 29, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669